Plaintiff in error, Bill Hucks, was by indictment duly returned in the district court of Garvin county charged with selling intoxicating liquor to one R.W. Fennings, which indictment was duly transferred to the county court, where upon his trial plaintiff in error was found guilty and his punishment fixed at a fine of $50 and 30 days' confinement in the county jail. From the judgment rendered on the verdict an appeal was perfected by filing in this court on June 13, 1918, a petition in error with case-made. No brief has been filed. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. For the reason stated, the motion is sustained, and the judgment of the trial court is affirmed.